Case 2:19-cv-04664-PSG-E Document 37-2 Filed 01/24/21 Page 1 of 2 Page ID #:669




 1   KARNIG KERKONIAN (pro hac vice)
 2
     kkerkonian@kerkoniandajani.com
     ELIZABETH AL-DAJANI (pro hac vice)
 3   ealdajani@kerkoniandajani.com
 4   KERKONIAN DAJANI LLP
     1555 Sherman Avenue, Suite 344
 5   Evanston, Illinois 60201
 6   Telephone: (312) 416-6180
     Facsimile: (312) 604-7815
 7

 8   GAYANE KHECHOOMIAN (Bar No. 296673)
     gayane.khechoomian@gmail.com
 9   201 N. Brand Blvd., Suite 200
10   Glendale, California 92203-3590
     Telephone: (818) 454-0446
11

12
                         UNITED STATES DISTRICT COURT
13
                        CENTRAL DISTRICT OF CALIFORNIA
14

15
     BARKEV GHAZARIAN and                    Case No.: 2:19-cv-4664
16   GARO B. GHAZARIAN,
17              Plaintiffs,                  CERTIFICATE OF SERVICE
18
     v.
19

20
     Republic of Turkey,
21
                Defendant.
22

23

24

25

26                            CERTIFICATE OF SERVICE
27

28

                                          -1-
                                 CERTIFICATE OF SERVICE
Case 2:19-cv-04664-PSG-E Document 37-2 Filed 01/24/21 Page 2 of 2 Page ID #:670




 1         I, Karnig Kerkonian, hereby certify that on January 24, 2021, I caused
 2 Plaintiffs’ Motion to Amend and Reconsider the January 14, 2021 Order and its

 3
     exhibits, to be electronically filed with the Clerk of the Court for the United States
 4
     District Court for the Central District of California using the CM/ECF system, which
 5

 6
     automatically serves such filing on the attorneys of record in this case.

 7

 8                                           /s/ Karnig Kerkonian
 9                                           Karnig Kerkonian
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -2-
                                      CERTIFICATE OF SERVICE
